Case 1:17-cv-04327-LLS-RWL Document 176 Filed 07/31/20 Page 1of1
GUAGLARDI & MELITI, L.L.P.

Attorneys At Law
A Limited Liability Partnership
BARRY S. GUAGLARDI & 365 WEST PASSAIC STREET, SUITE 130 sien OL OER ACKER *
MICHAEL P. MELITI 4 A
ROCHELLE PARK, NJ 07662 KRISTEN E. SCHREIB a
TELEPHONE: 201-947-4100 EVAN A. OSTRER A
FACSIMILE: 201-947-1010 MYLES M. MISSIRIAN ¢
FACSIMILE: 201-843-5302
¢ NIBAR
111 MAIN STREET A NI&NYBAR
P.O. BOX 509
CHESTER, NY 10918
TELEPHONE: 845-576-0600
FACSIMILE: 845-576-0601
DIRECT DIAL: 201-374-9092
EOSTRER@ADGMLAW.COM
VIA ECF WEBSITE: WWW.ADGMLAW.COM July 31. 2020
a ae 3

Honorable Robert W. Lehrburger, U.S.M.J.
U.S. District Court of New York

United States Courthouse

500 Pearl Street,

New York, NY 10007

Re: Michael Dardashtian, et al. v. David Gitman, et al.
17-cv-4327

Dear Judge Lehrburger:

Please accept this correspondence on behalf of the Plaintiffs in connection with the above
matter. We write in connection with Your Honor’s Order dated July 24, 2020, which directed the
parties to meet and confer on a proposed briefing schedule for Plaintiffs’ proposed motion, and
to submit a letter proposing a briefing schedule by this date.

Counsel for Plaintiffs have conferred with counsel for Defendants, and the parties have
agreed to the following proposed joint briefing schedule, subject to Your Honor’s approval:

e Plaintiffs shall file their motion within fourteen (14) days of this date (“Filing Date’),
by no later than August 14, 2020;

e Defendants shall file their opposition papers within forty-five (45) days of the Filing
Date (“Response Date”), by no later than September 11, 2020;

e Plaintiffs shall file their Reply brief within twenty-one (21) days of the Response
Date, dy no later than October 2, 2020.

If there are any problems with this request, kindly so advise.

We thank the Court for its courtesies

  

Cc: All counsel of record (via ECF)
